DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-20 are pending in the application. Applicant’s election without traverse of Group 2, claims 1-18, drawn to a method of treating cancer in the reply filed on 01-26-2022 is acknowledged. Applicant additionally elected a scFv as species of antigen binding domain format as in claim 2, an extracellular domain derived from the FcalphaReceptor (CD89) as in claim 3, and an FcalphaReceptor intracellular domain as in claim 8 and claim 11. Claims 9 and 10 are withdrawn as directed to non-elected species of intracellular signalling domain as additional PI3K recruitment domain. The elections were made without traverse. Therefore, claims 1-8, 11-18 are encompassed by the elected group/species and are examined below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “is not substantially expressed” in claim 18 is a relative term which renders the claim indefinite. The term “is not substantially expressed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of The specification does not provide any direction for what constitutes substantial expression of the molecule. It is not clear that “expression” of the molecule is an appropriate terminology as perhaps the applicant intends surface expression to be the parameter that is being described. It appears that in the absence of any disclosed cell specific targeting moiety on the liposome of the applicants disclosed system the molecules of the invention would be delivered, expressed, translated to protein, in a wide variety of cell types when administered through the claimed routes. Appropriate clarification is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, 12, 13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Corey et al (WO2018064076) and further in view of Gill et al (WO2017019848A1) and Daeron et al. (Fc Receptors” Current Topics in Microbiology and Immunology, Volume 382, 2014). The .  
14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Corey, Gill and Daeron as applied to claim 1 and 13 above, and further in view of Besin et al (US20180028664). The disclosure of Corey and Gill disclose all the limitations of the claim 1 and 13 as described above but do not particularly describe the limitations as specifically as in claims 14-17. The disclosure of Besin et al relates broadly to the delivery of nucleic acid mRNA encoding therapeutic molecules in-vivo through administration of lipid nanoparticles with improved toxicity profiles (abstract). The nanoparticles of the invention may comprise lipid nanoparticles that are of a diameter of ranges that encompass the claimed range of (claim 16) 100nm-300nm (Besin, 0425, 0460, 0480) and may comprise polar (claim 14) (cationic, positive charged, polar) lipids (0485) and non-cationic or neutrally charged (non-polar) (claim 15) lipids at physiological pH (0624). As in the instant claim 17 and described by Gill and Corey the disclosure of Besin describes that the optimized liposomes of the invention may be administered through for instance an intravenous route of administration (example 29, 1075) and are ideal for this purpose because they avoid potential lipid nanoparticle induced toxicity as described (0294). The limitations as described in claims 14-17 are therefore obvious considering the additional disclosure of Besin et al. as described above.  Therefore, the ordinary artisan at the time the invention was made would have been motivated to use the liposome of Besin as the delivery vehicle in the method of Corey, Gill and Daeron, because Besin teaches that the liposomes have improved toxicity profiles.
Conclusion
Summary: No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644